Citation Nr: 0003303	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the left lower extremity.  

2.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity, currently evaluated as 40 
percent disabling.  







ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel




INTRODUCTION

The veteran had active service from May 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that the RO in September 1998 increased the 
veteran's disability evaluation for varicose veins of the 
right lower extremity to 40 percent.  Nevertheless, given 
that the schedule of ratings set out in Part 4 of title 38 of 
the Code of Federal Regulations provides for a rating in 
excess of 40 percent for varicose veins, the Board will 
address the issue on appeal.  

In a handwritten statement received by the RO in September 
1998, the veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The claim of entitlement to service connection for 
varicose veins of the left lower extremity is not supported 
by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation.  

3.  The veteran's varicose veins of the right lower extremity 
are not manifested by persistent ulceration or objective 
evidence of deep circulation involvement.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
varicose veins of the left lower extremity is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The schedular criteria for a rating in excess of 40 
percent for varicose veins of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997 & 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection

The veteran is seeking service connection for varicose veins 
of the left lower extremity.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to it, and there is no duty 
to assist him with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Secondary service 
connection is awarded when a disability "is proximately due 
to or the result of a service-connected disease or injury."  
38 C.F.R. § 3.310(a) (1999).  A claim for secondary service 
connection, must, as must all claims, be well grounded under 
38 U.S.C.A. § 5107(a).  See Buckley v. West, 12 Vet. App. 76, 
84-85 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's service connection claim to be well grounded:  
(1) There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) there must be 
evidence of incurrence or aggravation of a disease or injury 
in service, an element that may be shown by lay or medical 
evidence; and (3) there must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If chronicity is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, the veteran's service medical records are 
negative for complaints or findings of varicose veins of the 
left lower extremity during his period of service.  His April 
1966 discharge physical examination report is negative for 
varicose veins of the left lower extremity.  

VA outpatient records in 1997 show the first diagnosis of 
varicose veins of the left lower extremity, and a March 1998 
VA examination report confirms this.  

The Board notes that while the veteran is currently diagnosed 
with varicose veins of the left lower extremity, he has 
provided no competent evidence linking this condition to his 
period of service or to his service-connected varicose veins 
of the right lower extremity.  As noted above, competent 
evidence of a current disability that is medically linked to 
service, or to a service-connected disorder, is essential in 
establishing a well-grounded claim.  See Buckley, 12 Vet. 
App. at 84-85.  Hence, without competent evidence that his 
varicose veins of the left lower extremity are linked to 
service, or to his service-connected varicose veins of the 
right lower extremity, his claim for service connection for 
varicose veins of the left lower extremity is not well 
grounded.  Epps.  

The veteran's contention that he developed varicose veins of 
the left lower extremity as a result of service, or as a 
consequence of his service-connected varicose veins of the 
right lower extremity, is not competent evidence to well 
ground the claim.  While he is certainly capable of providing 
his opinion, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  Therefore, given that a medical 
expert has not linked the varicose veins of the left lower 
extremity to service, or to the service-connected varicose 
veins of the right lower extremity, the veteran's opinion 
alone does not well ground the claim.  See Epps.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show that the veteran had varicose 
veins of the left lower extremity, and as the veteran has 
submitted no medical opinion or other competent evidence to 
support his claim that his current disorder is in any way 
related to his period of service or to his service-connected 
disorder, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal must be denied.  



B.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability is a well-grounded claim).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Turning to the facts of the case, VA treated the veteran as 
an outpatient in 1997.  In December 1997, a VA outpatient 
examiner noted that the veteran had no open sores on his 
right lower extremity.  The veteran had been wearing knee-
high support hose for ten years.  The assessment was stable 
venous stasis.  

VA examined the veteran in March 1998.  The veteran reported 
that he wore pressure stockings.  He rarely had pain or 
cramping.  He denied claudication on exertion.  He was able 
to walk about two miles a day.  He denied rest pains and 
pedal edema.  He complained of paresthesia and numbness.  He 
was not cold sensitive.  He had no particular complaints 
about the varicosities.  He was not housebound or bedridden 
and he could exercise without difficulty.  Physical 
examination revealed that the temperature of his right lower 
extremity was normal.  The examiner did not observe 
superficial phlebitis, ulceration or tissue loss.  The right 
lower extremity had hyperpigmentation medially around the 
ankles and on the right foot and ankle.  There was 2+ pitting 
edema.  There was no scarring, and the skin color was dusky.  
There were no signs of eczema, tenderness, blanching, 
flushing or cyanosis.  Varicosities were present on the right 
calf, ankle, and foot.  The right calf varicosities were 
grape-like protrusions superficially.  There was no reduction 
in the size of the varicosities when the right leg was 
elevated, and there were no varicosities present on the right 
thigh.  The Doppler venous study was negative for deep vein 
thrombosis.  The examiner diagnosed the veteran with 
varicosities of the right greater saphenous venous system.  
There was no evidence of varicose ulcers; however, there was 
evidence of stasis dermatitis and post-inflammatory 
hyperpigmentation.  

In June 1998, a VA outpatient examiner observed that the 
veteran had severe varicose veins and that the dorsalis pedis 
pulse was 2+.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for evaluating 
varicose veins, effective in January 1998. 38 C.F.R. § 4.104 
(1999).  62 Fed. Reg. 65,207 (1997).  Nonetheless, in Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  In light of Karnas, 
the Board will proceed to analyze the veteran's claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.  

The RO rated the veteran's varicose veins of right lower 
extremity as 40 percent in September 1998 considering the 
former and the amended criteria under Diagnostic Code 7120.  
38 C.F.R. § 4.104.  Under the former criteria, a 40 percent 
evaluation was assigned for severe unilateral disability 
involving superficial veins above and below the knee, with 
involvement of the long saphenous vein, ranging over 2 
centimeters in diameter, marked discoloration and 
sacculation, with edema and episodes of ulceration; and no 
deep circulatory involvement.  A 50 percent rating was for 
consideration where there was a pronounced unilateral 
disability evidenced by the findings for a severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  

Under the amended regulations, a 40 percent evaluation is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is for application where there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  38 C.F.R. 
§ 4.104.  

In this case, the veteran's current symptomatology does not 
justify an increased rating under either set of regulations.  
The veteran does not demonstrate deep circulatory involvement 
to warrant the assignment of a 50 percent rating.  For 
example, the Doppler venous study was negative for deep vein 
thrombosis in March  1998.  Thus, there is no evidence of 
deep circulatory involvement.  

In regard to the amended regulations, persistent edema and 
stasis pigmentation or eczema are findings associated with 
both a 40 percent rating and a 60 percent rating.  A 60 
percent rating requires persistent ulceration.  Here, such a 
finding is not clinically present, as none of the medical 
records or examination reports indicates persistent 
ulceration.  For example, the March 1998 VA examiner noted 
that there was no evidence of varicose ulcers.  Likewise, 
none were noted in the June 1998 VA outpatient record.  
Hence, a rating in excess of 40 percent is not warranted.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for varicose veins of the left lower 
extremity is denied.  

An increased rating for varicose veins of the right lower 
extremity is denied.  



		
	WILLIAM W. BERG 
	Acting Member, Board of Veterans' Appeals



 

